Citation Nr: 0823573	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-31 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for fracture of the left distal radius.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel

INTRODUCTION

The veteran had active service from March 1998 to October 
2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2002 by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania 
Regional Office (RO) which granted entitlement to service 
connection for fracture of the left distal radius 
(hereinafter, left wrist disability) and assigned a 
noncompensable (i.e., 0 percent) disability rating, effective 
October 24, 2002.  The veteran perfected an appeal of the 
decision seeking a higher initial rating. See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In February 2005 the veteran testified at a Travel Board 
hearing.  A transcript of that hearing is of record.

In January 2007 the Board remanded the claims for further 
development.  That development has been completed.

In a September 2007 rating decision, the RO increased the 
veteran's disability rating to a 10 percent evaluation, 
effective October 24, 2002.  A veteran is generally presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, the claim for an increased 
evaluation for left wrist disability remains before the 
Board.

The Veterans Law Judge who conducted the February 2005 
hearing is no longer employed by the Board.  Pursuant to 38 
C.F.R. § 20.707 (2007), the Veterans Law Judge who conducts a 
hearing shall participate in making the final determination 
of the claim.  A January 2008 letter informed the veteran 
that she had the opportunity to have another hearing, and 
advised her that if she did not respond within 30 days it 
would be assumed that she did not want another hearing.  She 
did not respond. Therefore, the Board finds that the veteran 
does not desire another Board hearing.  


FINDING OF FACT

The veteran has active range of motion of the left wrist of 
65 degrees of dorsiflexion and 75 degrees of palmar flexion 
with pain.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
10 percent for a left wrist disability have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5020, 5215 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  However, 38 C.F.R. 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 FR 23353 
(Apr. 30, 2008). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In a letter dated February 2007, the RO informed the veteran 
of the evidence needed to substantiate the claim, what 
medical or other evidence she was responsible for obtaining, 
and what evidence VA would undertake to obtain.  

While 38 C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim, the February 2007 letter still told the veteran that 
she could send VA information that pertained to her claim.  
This notice served to inform her of the need to submit 
relevant evidence in her possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
        
In the present appeal service connection has been granted, 
hence the first three elements of Dingess notice are 
substantiated. The letter also contained notice as to the 
effective date and rating elements as required by Dingess.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran underwent VA examinations in October 2002 and 
June 2007.

The veteran has not reported any missing VA or private 
medical records that need to be obtained.  The Board is not 
aware of any such records, nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating her claim.

Therefore, the facts relevant to the veteran's claim have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

The veteran's left wrist disability is evaluated as 10 
percent disabling under DCs 5099-5020 [synovitis].  See 38 
C.F.R. § 4.27 [hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen]; see also 38 C.F.R. § 4.27 [unlisted disabilities 
requiring rating by analogy will be coded first the numbers 
of the most closely related body part and "99"].

Synovitis is rated in accordance with 38 C.F.R. § 4.71a, DC 
5020.  A note to that code provides that synovitis will be 
rated on limitation of motion of the affected part, as 
degenerative arthritis.

For limitation of motion of the wrist of either a major or 
minor extremity a 10 percent evaluation is warranted for 
dorsiflexion of less than 15 degrees or palmar flexion 
limited in line with the forearm.  38 C.F.R. § 4.71a, DC 
5215.  A 30 percent rating is warranted for ankylosis of a 
major extremity between 20 and 30 degrees of dorsiflexion.  
38 C.F.R. § 4.71a, DC 5214.

Analysis

VA examination in October 2002 revealed that on range of 
motion testing the veteran's left wrist flexed upwards to 65 
degrees and downwards to 65 degrees.  

In July 2004 the veteran underwent arthroscopic surgery with 
a postoperative diagnosis of history of left distal radius 
fracture, status post open reduction and internal fixation, 
left wrist pain, left distal radius mild distal articular 
joint incongruity with degenerative osteoarthritic changes at 
the area of the joint incongruity.

On VA examination in June 2007, dorsiflexion of the veteran's 
left wrist was 0 to 65 degrees, palmar flexion was 0 to 75 
degrees, radial deviation was 0 to 18 degrees and ulnar 
deviation was 0 to 43 degrees.  

Upon review, the Board notes that the evidence clearly shows 
that the veteran has loss of range of motion of her left 
wrist with pain and fatigue.  However, she is in receipt of 
the highest evaluation available under the appropriate rating 
code for this disability (i.e., DC 5215).

A higher evaluation requires ankylosis of the left wrist.  38 
C.F.R. § 4.71a, DC 5215.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th Ed. 1994) at 
86.).  The veteran has residual motion of the left wrist, 
thus ankylosis has not been demonstrated.

The Board has considered whether an increased disability 
rating is warranted for the veteran's left wrist disability 
based on functional loss due to pain, weakness and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the Court's 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  
In this case, the veteran is receiving a 10 percent rating 
for her left wrist under DC 5215.  This is the maximum rating 
allowable.  Accordingly, the aforementioned provisions of 38 
C.F.R. § 4.40 and § 4.45 are not for consideration.

As noted in the VA examinations, as a result of the July 2004 
surgery, the veteran has an 8cm in length by .5 cm in width 
scar on the exterior surface of her left wrist.  VA must 
consider whether the veteran's service connected disability 
warrants a separate rating for scar impairment.  See Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994) (permitting separate 
evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or 
manifestation under 38 C.F.R. § 4.14).

The Board notes that the schedular criteria by which 
dermatological disorders are rated changed during the course 
of this appeal. See 67 Fed. Reg. 49590-49599 (July 31, 2002) 
(effective August 30, 2002) (codified at 38 C.F.R. § 4.118 
(2007)).  Under criteria that were in effect both prior and 
subsequent to August 30, 2002, a scar which is superficial, 
tender, and painful on objective examination warrants a 10 
percent rating.  38 C.F.R. § 4.118, DC 7804 (2002 & 2007).

The June 2007 VA examiner reported an 8 cm long scar of the 
left wrist which was nontender to palpitation and 
nonfunctionally limiting going down the posterior area of the 
forearm which was well healed and nontender.  Thus, the 
weight of the evidence is against the finding that the 
veteran's scar is painful on examination and entitlement to a 
separate evaluation on that basis must be denied.  38 C.F.R. 
§ 4.118, DC 7804.

As the 8cm scar is not a deep scar that causes limitation of 
motion, it is also not large enough to warrant a compensable 
evaluation under 38 U.S.C.A. § 4.118, DCs 7801 and 7802 
(2007).  It is also not unstable, so as to warrant a 
compensable evaluation under 38 C.F.R. § 4.118, DC 7803 
(2007). 

The Board has considered the doctrine of reasonable doubt.  
As just discussed, the weight of the evidence is against the 
claim, that doctrine is not for application and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 2002). 

The Board finds that at no time since the effective date of 
service connection, October 24, 2002, has the veteran's left 
wrist disability met or nearly approximated the criteria for 
a higher disability rating.  Accordingly, the Board concludes 
that staged ratings are not for application in this case.  
See Fenderson, supra.

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that her service-connected disability 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) [extraschedular rating criteria]. 
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event the 
veteran believes consideration of an extraschedular rating 
for her service-connected disability is in order because it 
presents an exceptional or unusual disability picture, she 
may raise this matter with the RO.



ORDER


Entitlement to an evaluation in excess of 10 percent for a 
left wrist disability is denied.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


